Citation Nr: 1707781	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  14-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), for substitution purposes.

2. Entitlement to an effective date earlier than September 30, 2013 for the grant of an increased 70 percent rating for PTSD, for substitution purposes.

3. Entitlement to an effective date earlier than September 30, 2013 for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, for substitution purposes.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to June 1970.  He died in July 2015.  The appellant is his surviving spouse, and her claim for substitution was granted in June 2016.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his October 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference Board hearing; he withdrew the request in correspondence received in May 2015.

In December 2014 correspondence in connection with the substantive appeal, the Veteran's attorney noted the Veteran had cognitive impairment due to poor sleep secondary to his PTSD, and medical records confirm a diagnosed cognitive disorder.  The issue of service connection for a cognitive disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).



FINDINGS OF FACT

1. The Veteran's PTSD was manifested mainly by irritability, depressed mood, sleep difficulty, and difficulty establishing and maintaining relationships with others.

2. A claim for a higher rating was received by the RO on September 30, 2013.

3. It is not factually ascertainable that the Veteran's service-connected PTSD increased in severity within one year of September 30, 2013.

4. The schedular criteria for TDIU due to service-connected PTSD were not met prior to September 30, 2013; the evidence does not show the Veteran's service-connected PTSD prevented him from securing and maintaining substantially gainful employment consistent with his level of education and occupational experience prior to that date.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Entitlement to an effective date earlier than September 30, 2013 for the grant of an increased 70 percent rating for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3. Entitlement to an effective date earlier than September 30, 2013 for the grant of  TDIU due to service-connected PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The rating decision on appeal granted an increased disability rating and effective date for the award.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim other than service treatment records (STRs) and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate his claim for an increased disability rating and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  The appeal was most recently readjudicated in a February 2015 supplemental statement of the case.

Regarding the duty to assist, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Thus, VA's duty to assist is met with regards to this claim.

As to the claim for a higher rating for PTSD, the Veteran's VA and Social Security Administration (SSA) medical records have been secured.  The appellant has not identified any additional records that could be used to support the claim for an increased rating.  The Veteran was provided multiple VA examinations in connection with his claim for a higher rating.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Increased Rating for PTSD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The RO has rated the Veteran's PTSD under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R § 4.130, 9411.  The General Rating Formula is as follows:

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.    

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

On November 2013 VA examination, a diagnosis of chronic PTSD was confirmed.  The Veteran reported he had persistent conflicts with his wife and that his daily anger outbursts led to alienation and disagreement.  He stated he had two daughters and two grandchildren, but that he did not like to be around them often due to noise, and that he got "kind of angry" with the grandchildren, which caused conflict with his daughters.  He denied close friends or belonging to social organizations, and said he was very uncomfortable in crowds.  The examiner noted the Veteran reported taking prescription medications for his PTSD; however, he had not refilled his prescriptions in many months.  He complained of memory impairment, but denied feeling hopeless or worthless, or experiencing suicidal or homicidal ideations or audio or visual hallucinations.  

On mental status examination, the examiner noted the Veteran was fully oriented, cooperative, and had no obvious impairment in thought process or communication.  His affect was mildly dysphoric.  The examiner noted that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

On September 2014 VA examination, the examiner noted the Veteran reported chronic depressed mood, but that the depressive symptoms appeared to be, at least in part, directly related to the PTSD.  The examiner also stated that the Veteran's chronic pain from his nonservice-connected back disability was a significant factor in his reported irritability and depressed mood.  The Veteran did not report significant changes in his social, marital, and family life since the previous examination.  He continued to report chronic interpersonal conflict with family members related to his irritability and anger outbursts, and stated the "least little thing" could irritate him and provoke him to anger.  He reported spending all of his time at home, "walk[ing] around the house" and "sit[ting] around," and denied social relationships outside of his family.  He stated medication did not provide much symptom relief, but it did help with sleep to some degree, although he reported his sleep remained quite poor.

On mental status examination, the Veteran was calm and cooperative, and his mood was somewhat irritable.  Other aspects of his mental status appeared to be within normal limits.  The examiner noted the Veteran's symptoms did not appear to have changed significantly since his last examination, and were of moderate severity.  However, the Veteran's irritability did, at times, appear to be more severe and impair his functioning to a greater extent.  The examiner opined that the Veteran's PTSD symptoms continued to cause occupational and social impairment with reduced reliability and productivity.

On review of the record, the Board finds that the disability picture presented by the Veteran's PTSD reflects a 70 percent disability rating, but no higher.  The Veteran's symptoms include depressed mood, sleep difficulty, irritability, and difficulty establishing and maintaining relationships with others.  There is no evidence that at any time during the appellate period, the Veteran had gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, or any other symptoms reflective of a higher 100 percent rating.  The Board has carefully considered the level of impairment contemplated by the various levels delineated in the rating schedule and found that the evidence indicates that the overall level of disability for the entire appellate period most nearly approximates the current 70 percent rating.  While the Veteran's symptoms caused him to experience occupational and social impairment to a great degree, they were not of the frequency, severity, and duration as to have rendered him totally occupationally and socially impaired.   In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's PTSD symptoms.

Accordingly, the Board finds that entitlement to a disability rating in excess of 70 percent for PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's PTSD under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's PTSD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's PTSD mainly manifests as irritability, depressed mood, chronic sleep impairment, and inability to establish and maintain effective relationships.  The symptomatology and effects on daily living and occupational and social impairment are contemplated by the rating criteria and do not present an exceptional disability picture.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Earlier Effective Date for PTSD

The Veteran is seeking entitlement to an effective date earlier than September 30, 2013, for the grant of a 70 percent disability rating for his service-connected PTSD.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his/her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157 (b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his claim for increased disability compensation for his service-connected PTSD on September 30, 2013.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of his service-connected PTSD in the year prior.  Notably, the only other evidence in the claims file in the year prior to his September 30, 2013 claim relates to the Veteran's request for copies of his service personnel records and service medical records.  However, the Board notes that VA treatment records associated after the fact were constructively of record.  In the records, the Veteran specifically denied change in symptoms.  See, e.g., August 2012 VA treatment records.  Accordingly, the Board is unable to assign an effective date any earlier than September 30, 2013, under 38 C.F.R. § 3.400 (o)(2), because it only allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date.  38 C.F.R. § 3.400 (o)(2).  There is no evidence the Veteran received medical treatment prior to that date that could be interpreted as an informal claim for increase.  The record in the year prior, including VA treatment records, does not contain statements or other competent evidence that supports a finding that an increase was factually ascertainable prior to September 30, 2013.  The effective date for the increased rating is therefore the date of claim, September 30, 2013.

In summary, because it is not shown the Veteran filed a formal or informal claim for increase prior to September 30, 2013 and the evidence does not make the pertinent increase in disability factually ascertainable in the year prior to that date, an effective date prior to that date is not warranted.

Earlier Effective Date for TDIU

The Veteran contends that he was unable to be employed because of his service-connected PTSD prior to September 30, 2013.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, the Veteran was granted TDIU effective September 30, 2013, the date of his claim for an increased rating for his service-connected PTSD.

Prior to September 30, 2013, the Veteran's sole service-connected disability was PTSD, evaluated as 30 percent disabling.  Thus, he had a combined disability rating of 30 percent and did not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) at the time of his application for increase.

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Here, the evidence does not show that the Veteran's service-connected PTSD alone was sufficient to produce unemployability prior to September 30, 2013.  The Veteran reported he was employed until approximately February 2012.  See August 2010, September 2011, and August 2012 VA examination reports.  On August 2012 VA examination, the Veteran reported he had quit his job in February because he "couldn't take it no longer" due to frustration over inability to remember things, irritability toward coworkers, and discontent over a new boss.  He stated, "I figured I'd quit before I got fired."  However, the examiner noted that from a mental health perspective, the Veteran was still employable.  There is no evidence subsequent to that examination and prior to his September 30, 2013 claim that provides evidence of unemployability.  Therefore, the preponderance of the competent evidence fails to establish that the Veteran was unemployable due solely to his service-connected PTSD prior to September 30, 2013.  Therefore, referral for consideration of TDIU on an extraschedular basis prior to September 30, 2013 is not warranted.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD, for substitution purposes, is denied.

Entitlement to an effective date earlier than September 30, 2013 for the grant of an increased 70 percent rating for PTSD, for substitution purposes, is denied.

Entitlement to an effective date earlier than September 30, 2013 for the grant of TDIU, for substitution purposes, is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


